Citation Nr: 1031416	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for hypertension.

2.  From September 3, 2007, to April 10, 2008, entitlement to an 
initial rating in excess of 10-percent for a lumbar strain with 
intervertebral disc syndrome (previously considered as a lumbar 
strain with intervertebral disc syndrome involving the sciatic 
nerves).

3.  Since April 11, 2008, entitlement to an initial rating in 
excess of 20-percent for a lumbar strain with intervertebral disc 
syndrome (previously considered as a lumbar strain with 
intervertebral disc syndrome involving the sciatic nerves).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to 
September 2007.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A subsequent rating decision was 
issued in October 2009 by the RO in Jackson, Mississippi.  The RO 
in Jackson, Mississippi, is currently handling the matter.  


FINDINGS OF FACT

1.  The Veteran's hypertension has been manifested by high blood 
pressure, but objective evidence of diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 160 or 
more; or, a history of diastolic pressure predominantly 100 or 
more, are not demonstrated.

2.  From September 3, 2007, to April 10, 2008, the Veteran's 
lumbar strain with intervertebral disc syndrome has been 
manifested by pain and limitation of motion, but objective 
evidence of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, are not demonstrated.

3.  Since April 11, 2008, the Veteran's lumbar strain with 
intervertebral disc syndrome has been manifested by pain and 
limitation of motion, but objective evidence of forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine are not demonstrated.

4.  Throughout his appeal, the Veteran's lumbar strain with 
intervertebral disc syndrome has been additionally manifested by 
mild sciatica and radiculopathy into his lower left extremity.

5.  Throughout his appeal, the Veteran's lumbar strain with 
intervertebral disc syndrome has been additionally manifested by 
mild sciatica and radiculopathy into his lower right extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2009).

2.  From September 3, 2007, to April 10, 2008, the criteria for 
an initial rating in excess of 10-percent for a lumbar strain 
with intervertebral disc syndrome are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.25, 4.71a, DC 5243 (2009).

3.  Since April 11, 2008, the criteria for an initial rating in 
excess of 20-percent for a lumbar strain with intervertebral disc 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.25, 4.71a, DC 5243 (2009).

4.  Since September 3, 2007, the criteria are met for an initial 
separate 10-percent rating, but no higher, for incomplete 
paralysis of the sciatic nerve in the lower left extremity.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, DC 8520 (2009).

5.  Since September 3, 2007, the criteria are met for an initial 
separate 10-percent rating, but no higher, for incomplete 
paralysis of the sciatic nerve in the lower right extremity.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - General Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the September 2007 rating decision that 
granted him service connection for his hypertension and lumbar 
strain.  As such, the Veteran appealed the initial evaluations 
assigned and the severity of his disabilities are to be 
considered during the entire period from the initial assignments 
of the disability ratings to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Hypertension

The Veteran is in receipt of a 0-percent (non-compensable) 
disability rating under 38 C.F.R. § 4.104, DC 7101 for his 
hypertension.  Under DC 7101, hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, is rated 10-percent 
disabling.  Note (1) to DC 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104.

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports of high blood pressure.  
However, none of the criteria required for a higher 10-percent 
rating were diagnosed or objectively noted.  The Veteran's 
medical records do not contain any findings of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 160 
or more.  For instance, VA treatment records dated in March 2008 
show readings of 146/80 and 142/81 on March 10.  Readings taken 
on March 27 reflected pressures of 130/86 and 128/84.  Reading s 
taken April 11 reflect pressures of 146/77 and 136/66.  
Additionally, a review of the Veteran's service treatment records 
(STRs) does not show that the Veteran has a history of diastolic 
pressure predominantly 100 or more.  The Veteran has never taken 
medication to control his hypertension.  At the Veteran's recent 
September 2009 VA compensation examination, the VA examiner 
determined that the Veteran had normal blood pressures and the 
examiner stated that he found no evidence of hypertension.  The 
treatment notes of record similarly do not provide objective 
support for a higher rating. 

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10-
percent for hypertension under 38 C.F.R. § 4.104.  The Board has 
considered the Veteran's subjective contentions, but finds these 
are outweighed by the remainder of the objective medical record.  
Throughout the appeal period, the Veteran's level of disability 
has most nearly approximated that contemplated by a 0-percent 
evaluation.  For all of these reasons, the Veteran's claim must 
be denied.

Lumbar Strain

The Veteran is in receipt of a 10-percent disability rating under 
38 C.F.R. § 4.71a, DC 5243 for his lumbar strain from September 
3, 2007, to April 10, 2008.  The Veteran's rating was increased 
to 20 percent from April 11, 2008, based upon evidence showing 
chronic back pain radiation into both lower extremities and MRI 
results indicating scoliosis.  The Veteran is also in receipt of 
a 20-percent disability rating under 38 C.F.R. § 4.71a, DC 5243 
for his lumbar strain since April 11, 2008.  

DC 5243 provides that intervertebral disc syndrome (IVDS) is to 
be rated either under the General Rating Formula for  Diseases 
and Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10-percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50-percent or more of the 
height.  A 20-percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40-percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  See Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10-percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; a 20-percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; and, a 40-
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under 
DC 5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports of constant back pain.  

However, none of the criteria required for a higher 20-percent 
disability rating under The General Rating Formula for Diseases 
and Injuries of the Spine from September 3, 2007, to April 10, 
2008, were diagnosed or objectively noted.  Specifically, at his 
May 2007 VA examination, the Veteran's forward flexion of his 
thoracolumbar spine was 83-85 degrees, even when considering pain 
(normal is 90 degrees).  The Veteran's combined range of motion 
for his thoracolumbar spine was 205 degrees (normal is 240 
degrees).  The Veteran had no muscle spasms at this examination.  
His gait and posture were normal.  The treatment notes of record 
similarly do not provide objective support for a higher rating.  
Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for a lumbar strain under 38 C.F.R. § 4.71a, DC 5243, for 
the period from September 3, 2007, to April 10, 2008. 

Additionally, none of the criteria required for a higher 40-
percent disability rating under The General Rating Formula for 
Diseases and Injuries of the Spine since April 11, 2008, were 
diagnosed or objectively noted.  Specifically, at his September 
2009 VA examination, the Veteran's forward flexion of his 
thoracolumbar spine was 66 degrees (normal is 90 degrees), even 
when considering pain.  The Veteran's thoracolumbar spine was not 
ankloysed.  The treatment notes of record similarly do not 
provide objective support for a higher rating.  Thus, the overall 
evidence does not meet or approximate the criteria for a higher 
40-percent disability rating in excess of 20 percent for a lumbar 
strain under 38 C.F.R. § 4.71a, DC 5243, since April 11, 2008.

Further, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician in order to warrant granting the Veteran 
a higher rating under The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The May 2007 VA 
examiner specifically noted that the Veteran did not have 
incapacitation.  Additionally, the September 2009 VA examiner 
noted that the Veteran has not required bedrest for pain relief 
in the past 12 months for more than 24 hours in a row.  At his 
April 2010 hearing, the Veteran indicated that he has been 
totally incapacitated by his lumbar spine disorder for a total of 
a month during the last 12-month period.  However, there is no 
medical evidence of record in the claims file indicating that a 
physician has prescribed bedrest for the Veteran due to an 
incapacitating episode.  Therefore, the Veteran is not entitled 
to higher ratings for his lumbar spine disorder.  38 C.F.R. § 
4.71a.

In reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that the 
Veteran contends his disability is essentially manifested by 
pain.  The May 2007 and September 2009 VA reported that the 
Veteran's range of motion was limited by pain.  However, even 
when considering the Veteran's pain, he does not meet the 
criteria for the next higher rating based on limitation of 
motion.  Accordingly, the Board finds that the current disability 
ratings assigned adequately compensate the Veteran for the level 
of impairment caused by his back disability.

Additionally, both VA examiners determined that the Veteran did 
not have any bowel, bladder, or erectile dysfunction due to his 
lumbar spine disorder.

The Board has considered the Veteran's subjective contentions, 
but finds these are outweighed by the remainder of the objective 
medical record.  Throughout the appeal period, the Veteran's 
level of disability has most nearly approximated that 
contemplated by his current 10-percent and 20-percent 
evaluations.  For all of these reasons, the Veteran's claims must 
be denied.

Bilateral Lower Extremities

The medical evidence of record, combined with the Veteran's lay 
statements, establishes that his lumbar spine disability is 
productive of sciatic neuropathy in the bilateral lower 
extremities.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, a disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, DC 8520.  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the left 
and right sciatic nerves, which warrants a separate 10 percent 
rating for the each lower extremity.  In VA Medical Center (VAMC) 
outpatient treatment records and in lay statements, the Veteran 
has repeatedly described experiencing numbness and tingling in 
his right and left legs due to his lumbar spine disability.  

Resolving all reasonable doubt in his favor, the Board finds that 
the evidence warrants a separate 10 percent rating for each lower 
extremity under DC 8520 for mild incomplete paralysis of the 
sciatic nerve, effective September 3, 2007, the day following the 
Veteran's discharge from the active military service.  

However, the Veteran is not entitled to a higher 20 percent 
rating for the bilateral lower extremities under DC 8520 since 
the evidence of record does not establish that his incomplete 
paralysis of the sciatic nerves is moderate in each extremity.  
Indeed, at his September 2009 VA compensation examination, the 
Veteran's neurological and sensory examinations were normal.  His 
deep tendon reflexes were normal in all areas except the patella 
areas.  Therefore, the Veteran's incomplete paralysis of the 
sciatic nerve is best rated as mild in his bilateral lower 
extremities.

When, as here, there is this reasonable doubt, this doubt is 
resolved in the Veteran's favor and his claims granted.  See 38 
C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b) and 38 C.F.R. 	§ 3.102 (under the 
"benefit-of-the- doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the Veteran 
shall prevail upon the issue).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in April 2007 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an explanation 
of what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  The letter also 
provided the Veteran with information concerning the evaluations 
and effective dates that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of his STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  He was afforded 
the opportunity for a personal hearing.  The Board does not have 
notice of any additional relevant evidence that is available but 
has not been obtained.  He has been afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

An initial compensable disability rating for hypertension is 
denied.

From September 3, 2007, to April 10, 2008, an initial disability 
rating in excess of 10 percent for a lumbar strain with 
intervertebral disc syndrome is denied.

Since April 11, 2008, an initial disability rating in excess of 
20 percent for a lumbar strain with intervertebral disc syndrome 
is denied.



A separate disability rating of 10 percent for mild paralysis of 
the sciatic nerve of the left lower extremity, associated with 
the lumbar strain with intervertebral disc syndrome, is granted, 
effective September 3, 2007, subject to the law and regulations 
governing payment of monetary benefits. 

A separate disability rating of 10 percent for mild paralysis of 
the sciatic nerve of the right lower extremity, associated with 
the lumbar strain with intervertebral disc syndrome, is granted, 
effective September 3, 2007,  is granted, subject to the law and 
regulations governing payment of monetary benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


